Dismiss and Opinion Filed September 1, 2020




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-19-00581-CV

                    SIMON MENGELE, Appellant
                               V.
           UNITED TOWS, LLC AND HENRY MILLER, Appellees

                 On Appeal from the County Court at Law No. 1
                             Dallas County, Texas
                     Trial Court Cause No. CC-17-06296-A

                         MEMORANDUM OPINION
                   Before Justices Schenck, Molberg, and Nowell
                            Opinion by Justice Molberg
      Appellant’s amended brief is overdue. By order May 12, 2020, we granted

appellant’s motion to extend time to file his amended brief, and ordered appellant to

file his amended brief no later than May 27, 2020. In that order, we noted that the

appeal has been pending for over a year, and that appellant has had more than eight

months to file a brief that complies with the appellate rules. We informed appellant

that “failure to file the brief will result in dismissal without further notice.” To date,

appellant has not filed an amended brief, nor otherwise corresponded with the Court

regarding the status of this appeal.
     Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




190581f.p05                             /Ken Molberg//
                                        KEN MOLBERG
                                        JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SIMON MENGELE, Appellant                     On Appeal from the County Court at
                                             Law No. 1, Dallas County, Texas
No. 05-19-00581-CV          V.               Trial Court Cause No. CC-17-06296-
                                             A.
UNITED TOWS, LLC AND                         Opinion delivered by Justice
HENRY MILLER, Appellees                      Molberg. Justices Schenck and
                                             Nowell participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 1st day of September, 2020.




                                       –3–